Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 12, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan, US 2019/0236559 (hereinafter Padmanabhan) in view of Nelluri et al., US 2020/0120158 (hereinafter Nelluri).

For claims 1, 14, Padmanabhan teaches a managed blockchain service, comprising: 
a first plurality of nodes, respectively comprising at least one processor and a memory, that implement a data plane for the managed blockchain service (see [0057] – [0058], “A blockchain system essentially is an open, distributed ledger...is a consensus of replicated, shared, and synchronized digital data geographically spread across multiple nodes,” [0108], “a hosted blockchain platform is provided based on one or more blockchain framework implementations, including tools for building blockchain business networks and blockchain based applications” where blockchain implemented across multiple nodes represents nodes implementing a data plane); 
a second plurality of nodes, respectively comprising at least one other processor and another memory, that implement a control plane for the managed blockchain service (see [0047], “host organization 110,” [0050], “host organization 110 may implement on-demand services, on-demand database services or cloud computing services to subscribing customer organizations 105A-C,” [0056] – [0057], “Blockchain services interface 190 communicatively interfaces the host organization 110 with other participating nodes 133 (e.g., via the network 155)...enabling the host organization 110 to provide blockchain services to other participating nodes 133 for any number of blockchain protocols supported by, and offered to customers and subscribers by the host organization 110,” Fig. 1A, 110, 133, [0063], where host represents control plane).

While Padmanabhan teaches a method where the host operates as a node within the blockchain framework, Padmanabhan also discloses the host being a “manager” to separate blockchain nodes (see Fig. 1A, 110, 133, [0063], “is merely one of many nodes for an available blockchain protocol or operates as blockchain protocol manager and provider, while other participating nodes 133 communicating with the host organization 110 via blockchain services interface 190 collectively operate as the repository for the information stored within a blockchain by implementing compliant distributed ledger technology (DLT) in accordance with the available blockchain protocol offered by the host organization 1,” [0252], “The blockchain services interface 190 of the host organization provides customers, users, and subscribers access to different blockchains, some of which are managed by the host organization 110, such as private blockchains, others being public blockchains which are accessible through the host organization 110 which participates as a node on such public blockchains,” [0306], “private blockchains provided by the host organization 110”).  However, Nelluri teaches “a control plane for the managed blockchain service that is separate from the data plane for the managed blockchain service (see Nelluri, Figs. 2-3,[0002], “A DLT network, such as blockchain network or the like, is a database distributed amongst various nodes that form that the network,” [0007], “managing the collection of data from multiple different Distributed Ledger Technology (DTL) networks...a data curator that is able to coordinate and orchestrate the collection of data from any DTL network to any legacy landscape...the data curator is able to manage and initiate data collection processes, in a specified order, across multiple different DLT networks...data curator...verify that the required data collection operation has been properly completed at the specified DLT network/node,” [0042] - [0044], [0049], “system 200 includes a data curator 400 that is executed by a computing platform...configured to receive configuration information for conducting a work flow that includes a plurality of data collection processes executed on a plurality of different DLT networks 100-A, 100-B, 100-C and the like” where data curator 400 on associated computing platform represents control plane that is separate from plurality of different DLT networks), wherein the control plane is configured to control blockchain networks according to a plurality of different blockchain frameworks with respective distributed governance policies”(see Nelluri, [0003], “different domain...may implement one or more legacy systems as a means of accomplishing the associated process,” [0007], “The profile provides the steps that are to be performed at the DLT/network node for the specific data collection process. As such the data curator can rely on the profile handler to verify that the required data collection operation has been properly completed at the specified DLT network/node” [0042], [0046], within a “DTL network” “data record or related event is one that can be validated based on a set of rules that are defined by the particular system implementing the DTL network,” [0048] – [0049], “different domains 310A and requiring execution on different Distributed Ledger Technology (DTL) networks” and “different DTL network 100 exist with each DLT network 100 being especially suited to solve...independent problems or tasks,” [0052], “a domain/business unit 310A, 310B of the enterprise 300. For an enterprise, such as a financial institution or the like, the domains may include, but are not limited to, collection, security, payments, trades and the like,” [0059], “the data curator implements facades patterns for each domain level (i.e., data collection process type) and at each DLT network level to provide a simpler interface at the nodes” where profile, rules and domain associated with each DTL network represent respective governance policies).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Padmanabhan with the teachings of Nelluri to provide management of different DTL/blockchain networks with their own particular and different rules/requirements (see Nelluri, [0005], [0007], [0046]).

The combination further teaches wherein the control plane is configured to: 
receive a request associated with a user account to create a blockchain network according to a specified blockchain framework of a plurality of different blockchain frameworks offered by the managed blockchain service (see Padmanabhan [0038] – [0039], “create a blockchain asset” for a requesting user and “the host having at least a processor and a memory therein, receiving a request to add a new block to a blockchain, the new block comprising a plurality of transactions, the request specifying one of a plurality of transaction types,” see Fig. 7A, [0081] – [0083], “forked blockchains are created” and “allows for the creation of forks and the modification of rules and configuration parameters in those forks,” [0086] – [0087], “a sidechain may be an entirely distinct blockchain protocol” and “Sidechaining therefore is a mechanism by which tokens, value, or payload entries from one blockchain may be securely used within a completely separate blockchain via a pre-defined exchange or conversion scheme, and yet, be permissibly moved back to the original chain, if necessary,” [0091], [0167] – [0172], “there now exists two distinct private blockchains which are managed by the blockchain services interface 190...there can be many different private blockchains, and they may be organized in a variety of ways...consent may be granted, a sidechain formed with the participating nodes needing access to the data to be shared, thus forming a sidechain community, and then the data shared amongst those participants of the newly created sidechain community,” [0163] – [0169], “new sidechain community 761 is formed by the blockchain consent manager 705.  Specifically, the blockchain consent manager 705 creates a new community sidechain 760 formed from sidechain blocks 742. The community sidechain 760 is formed from the point of the fork block 742 which is viewed by the private blockchain 740 as a standard block, but includes a reference linking the newly formed community sidechain 760 with the private blockchain 740”,” [0172], [0252], “each blockchain utilizes a different blockchain protocol and has varying rules, configurations, and possibly different languages via which interfaces must use to communicate with the respective blockchains,” [0108], “a hosted blockchain platform is provided based on one or more blockchain framework implementations...The hosted blockchain platform may provide Blockchain as a Service (BaaS) to customers of a cloud based computing environment service provider...so that the customers do not have to configure and set up a working blockchain and consensus models, including the attendant hardware and software,” [0252], “the host organization provides customers, users, and subscribers access to different blockchains, some of which are managed by the host organization 110, such as private blockchains, others being public blockchains which are accessible through the host organization 110 which participates as a node on such public blockchains” and where different blockchains and different framework implementations represent plurality of different blockchain frameworks and where user request to create a shared asset represents request to create a blockchain network or sidechain); 
identify a workflow to deploy the blockchain network according to the specified blockchain framework (see Padmanabhan [0074], “blockchain protocol certification 166... certifies the blockchain protocol block subscribes to, implements, and honors the particular requirements and configuration options for the indicated blockchain protocol,” [0083], “defines the default set of rules and configuration parameters that allows for the creation of forks and the modification of rules and configuration parameters in those forks, if any,” [0108], [0252], “each blockchain utilizes a different blockchain protocol and has varying rules, configurations, and possibly different languages via which interfaces must use to communicate with the respective blockchains” where determining “varying rules, configurations, and possibly different languages” for each different blockchain represents identified workflow to deploy specified by associated blockchain framework); 
provision one or more nodes of the data plane that is separate from the control plane for the managed blockchain service to host the blockchain network requested to be created according to the request received by the control plane (see Nelluri, [0042] – [0046], “Data records and the events associated therewith are created by participants using the DLT network 100 in its normal course of business, for example, when a data record is formed, a block(s) is created by users known as “miners” who use specialized software/equipment to create blocks” carrying out operation on respective DTL/blockchain represents provisioning nodes to host created blockchain; Padmanabhan, [0063], [0252]);
execute the workflow to deploy the blockchain network on the provisioned one or more nodes of the data plane that is separate from the control plane for the managed blockchain service (see Padmanabhan [0039], “create a blockchain asset,” [0056], “enable the host organization 110 to participate in available blockchain protocols by acting as a blockchain protocol compliant node so as to permit the host organization 110 to access information within such a blockchain as well as enabling the host organization 110 to provide blockchain services to other participating nodes 133 for any number of blockchain protocols supported by, and offered to customers and subscribers by the host organization 110,” representing execution of workflow, [0108], [0252]; Nelluri, [0042] – [0046]); 
receive a request associated with a different user accounts of the managed blockchain service via the interface to perform a modification to the blockchain network (see Padmanabhan [0051] – [0052], “host organization 110 receiving input and other requests 115 from customer organizations 105A-C via network 155” where request from another customer/user received by host represents different user account(s), [0126], “the host receives from each of one or more of the nodes in a peer-to-peer network a weighted vote to add the new block or transaction therein to the blockchain, in response to the request, or in response to a request for a vote issued by the blockchain platform host” where request to add new block or transaction represents request to perform modification to the blockchain network); and 
modify the blockchain network in the data plane according to the request after a determination that the modification is allowed by a specified distributed governance policy for the blockchain network according to the specified blockchain framework (see Padmanabhan [0126], “At logic block 415, the host validates, or receives validation of, the request to add the new block or transaction therein to the blockchain when a sum of the received weighted votes exceeds a threshold. Finally, at logic block 420 the host adds the validated new block or transaction therein to the blockchain,” see Nelluri, [0007], [0042] – [0046], where data curator specifies the governance policy associated with framework to coordinate operations on specified DTL network).


For claim 5, Padmanabhan teaches a method, comprising: 
receiving, via an interface at a control plane for a managed blockchain service, a request associated with a user account to create a blockchain network with a specified distributed governance policy according to a specified blockchain framework of a plurality of different blockchain frameworks offered by the managed blockchain service (see [0038] – [0039], “create a blockchain asset” for a requesting user and “the host having at least a processor and a memory therein, receiving a request to add a new block to a blockchain, the new block comprising a plurality of transactions, the request specifying one of a plurality of transaction types” [0108], “a hosted blockchain platform is provided based on one or more blockchain framework implementations...The hosted blockchain platform may provide Blockchain as a Service (BaaS) to customers of a cloud based computing environment service provider...so that the customers do not have to configure and set up a working blockchain and consensus models, including the attendant hardware and software,” [0252], “the host organization provides customers, users, and subscribers access to different blockchains, some of which are managed by the host organization 110, such as private blockchains, others being public blockchains which are accessible through the host organization 110 which participates as a node on such public blockchains” and where different blockchains and different framework implementations represent plurality of different blockchain frameworks).

While Padmanabhan teaches a method where the host operates as a node within the blockchain framework, Padmanabhan also discloses the host being a “manager” to separate blockchain nodes (see Fig. 1A, 110, 133, [0063], “is merely one of many nodes for an available blockchain protocol or operates as blockchain protocol manager and provider, while other participating nodes 133 communicating with the host organization 110 via blockchain services interface 190 collectively operate as the repository for the information stored within a blockchain by implementing compliant distributed ledger technology (DLT) in accordance with the available blockchain protocol offered by the host organization 1,” [0252], “The blockchain services interface 190 of the host organization provides customers, users, and subscribers access to different blockchains, some of which are managed by the host organization 110, such as private blockchains, others being public blockchains which are accessible through the host organization 110 which participates as a node on such public blockchains,” [0306], “private blockchains provided by the host organization 110”).  However, Nelluri teaches “a control plane for the managed blockchain service that is separate from the data plane for the managed blockchain service (see Nelluri, Figs. 2-3,[0002], “A DLT network, such as blockchain network or the like, is a database distributed amongst various nodes that form that the network,” [0007], “managing the collection of data from multiple different Distributed Ledger Technology (DTL) networks...a data curator that is able to coordinate and orchestrate the collection of data from any DTL network to any legacy landscape...the data curator is able to manage and initiate data collection processes, in a specified order, across multiple different DLT networks...data curator...verify that the required data collection operation has been properly completed at the specified DLT network/node,” [0042] - [0044], [0049], “system 200 includes a data curator 400 that is executed by a computing platform...configured to receive configuration information for conducting a work flow that includes a plurality of data collection processes executed on a plurality of different DLT networks 100-A, 100-B, 100-C and the like” where data curator 400 on associated computing platform represents control plane that is separate from plurality of different DLT networks), wherein the control plane is configured to control blockchain networks according to a plurality of different blockchain frameworks with respective distributed governance policies”(see Nelluri, [0003], “different domain...may implement one or more legacy systems as a means of accomplishing the associated process,” [0007], “The profile provides the steps that are to be performed at the DLT/network node for the specific data collection process. As such the data curator can rely on the profile handler to verify that the required data collection operation has been properly completed at the specified DLT network/node” [0042], [0046], within a “DTL network” “data record or related event is one that can be validated based on a set of rules that are defined by the particular system implementing the DTL network,” [0048] – [0049], “different domains 310A and requiring execution on different Distributed Ledger Technology (DTL) networks” and “different DTL network 100 exist with each DLT network 100 being especially suited to solve...independent problems or tasks,” [0052], “a domain/business unit 310A, 310B of the enterprise 300. For an enterprise, such as a financial institution or the like, the domains may include, but are not limited to, collection, security, payments, trades and the like,” [0059], “the data curator implements facades patterns for each domain level (i.e., data collection process type) and at each DLT network level to provide a simpler interface at the nodes” where profile, rules and domain associated with each DTL network represent respective governance policies).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Padmanabhan with the teachings of Nelluri to provide management of different DTL/blockchain networks with their own particular and different rules/requirements (see Nelluri, [0005], [0007], [0046]).

The combination further teaches
deploying, by the control plane, the blockchain network on one or more computing resources provisioned for the blockchain network in a data plane for the managed blockchain service (see Padmanabhan [0039], “create a blockchain asset,” [0056], “enable the host organization 110 to participate in available blockchain protocols by acting as a blockchain protocol compliant node so as to permit the host organization 110 to access information within such a blockchain as well as enabling the host organization 110 to provide blockchain services to other participating nodes 133 for any number of blockchain protocols supported by, and offered to customers and subscribers by the host organization 110,” represents provisioned node to host blockchain network, [0108], [0252]) according to a workflow identified for the specified blockchain framework (see Padmanabhan [0074], “blockchain protocol certification 166... certifies the blockchain protocol block subscribes to, implements, and honors the particular requirements and configuration options for the indicated blockchain protocol,” [0083], “defines the default set of rules and configuration parameters that allows for the creation of forks and the modification of rules and configuration parameters in those forks, if any,” [0108], [0252], “each blockchain utilizes a different blockchain protocol and has varying rules, configurations, and possibly different languages via which interfaces must use to communicate with the respective blockchains” where determining “varying rules, configurations, and possibly different languages” for each different blockchain represents identified workflow to deploy specified by associated blockchain framework); and 
responsive to a request associated with a different user account of the managed blockchain service received via the interface to perform a modification to the blockchain network (see Padmanabhan [0051] – [0052], “host organization 110 receiving input and other requests 115 from customer organizations 105A-C via network 155” where request from another customer/user received by host represents different user account(s), [0126], “the host receives from each of one or more of the nodes in a peer-to-peer network a weighted vote to add the new block or transaction therein to the blockchain, in response to the request, or in response to a request for a vote issued by the blockchain platform host” where request to add new block or transaction represents request to perform modification to the blockchain network), performing, by the control plane, the modification to the blockchain network in the data plane after a determination by the control plane that the modification is allowed by a specified distributed governance policy in effect for the blockchain network according to the specified blockchain framework (see Padmanabhan [0126], “At logic block 415, the host validates, or receives validation of, the request to add the new block or transaction therein to the blockchain when a sum of the received weighted votes exceeds a threshold. Finally, at logic block 420 the host adds the validated new block or transaction therein to the blockchain,” see Nelluri, [0007], [0042] – [0046], where data curator specifies the governance policy associated with framework to coordinate operations on specified DTL network). 


For claims 2, 6, 15, Padmanabhan teaches wherein the control plane is configured to: 
send one or more notifications to vote on a proposal to perform the modification according to the distributed governance policy (see [0126], “host” sends and “receives from each of one or more of the nodes in a peer-to-peer network a weighted vote”); and 
evaluate received votes according to the distributed governance policy to determine that the modification is allowed (see [0126], “At logic block 415, the host validates, or receives validation of, the request to add the new block or transaction therein to the blockchain when a sum of the received weighted votes exceeds a threshold. Finally, at logic block 420 the host adds the validated new block or transaction therein to the blockchain”). 

For claims 3, 8, 17, Padmanabhan teaches wherein the control plane is further configured to: 
receive a request for data from offline blockchain data stored in a database (see [0051], “input and other requests 115 from customer organizations 105A-C,” [0373], “database with redundant online or offline backups”); 
generate a query to the database to obtain the requested data (see [0051], “queries may be constructed from the inputs and other requests 115 for execution against the databases 155 or the query interface 180”); 
send the query to the database (see [0051], “queries may be constructed from the inputs and other requests 115 for execution against the databases 155 or the query interface 180”); and 
return a response to the request for the data based on a result of the query received from the database (see [0051], “pursuant to which results 116 are then returned to an originator or requestor, such as a user of one of a user client device 106A-C at a customer organization 105A-C”). 

For claim 4, Padmanabhan teaches the system of claim 3, wherein the managed blockchain service is implemented as part of a provider network, and wherein the data store is a storage service implemented as part of the provider network (see [0108], “The hosted blockchain platform may provide Blockchain as a Service (BaaS) to customers of a cloud based computing environment service provider”). 

For claim 7, Padmanabhan teaches the method of claim 5, further comprising: 
responsive to another request received via the interface to perform another modification to the blockchain network (see [0051] – [0052], “host organization 110 receiving input and other requests 115 from customer organizations 105A-C via network 155” where request from another customer/user received by host represents different user account(s), [0126], “the host receives from each of one or more of the nodes in a peer-to-peer network a weighted vote to add the new block or transaction therein to the blockchain, in response to the request, or in response to a request for a vote issued by the blockchain platform host”), 
sending one or more notifications to vote on a proposal to perform the modification according to the distributed governance policy (see [0126], “host” sends and “receives from each of one or more of the nodes in a peer-to-peer network a weighted vote”); 
evaluating received votes according to the distributed governance policy to determine that the modification is not allowed (see [0126], “At logic block 415, the host validates, or receives validation of, the request to add the new block or transaction therein to the blockchain when a sum of the received weighted votes exceeds a threshold. Finally, at logic block 420 the host adds the validated new block or transaction therein to the blockchain”); and 
denying the request to perform the other modification (see [0126], “At logic block 415, the host validates, or receives validation of, the request to add the new block or transaction therein to the blockchain when a sum of the received weighted votes exceeds a threshold. Finally, at logic block 420 the host adds the validated new block or transaction therein to the blockchain” where host unable to validate the request because votes do not exceed threshold represents denying request). 

For claim 9, Padmanabhan teaches the method of claim 8, wherein the offline blockchain data was stored in the database from a peer node of the blockchain network (see [0051] – [0052], accessing database(s) at request of client(s), [0373], “database with redundant online or offline backups”). 

For claims 10, 19, Padmanabhan teaches, 
monitoring, by the control plane, performance data collected for the blockchain network to detect a performance event for the blockchain network (see [0249], “there are a variety of user defined smart contract blocks including user defined conditions 1151, events to monitor 1152, "if" then "else" triggers 1153, and asset identifiers 1154,” [0294], “the event listener monitors the blockchain transactions for defined events having a corresponding smart contract condition or smart contract trigger within the smart contract transacted onto the blockchain”); 
responsive to detecting the performance event: 
determining, by the control plane, a responsive action to the performance event; and 
performing, by the control plane, the responsive action (see [0294], “executing the event listener separate from the blockchain, in which the event listener executes within the host organization and triggers a pre-programmed action within the host organization upon occurrence of the event within a transaction on the blockchain”). 


For claims 12, Padmanabhan teaches the method of claim 5, wherein the specified blockchain framework is a permissioned blockchain framework (see [0109], “Some embodiments of the invention may operate in connection with a permissioned, or private, blockchain-based distributed ledger technology”). 


For claim 16, Padmanabhan teaches the one or more non-transitory, computer-readable storage media of claim 15, wherein the one or more non-transitory, computer-readable storage media further comprise program instructions to further cause the one or more computing devices to implement identifying the distributed governance policy as applicable to the modification (see [0082], “The blockchain protocol governs the manner by which the primary blockchain grows, what data may be stored within, and forked blockchains are created, as well as the validity of any block and any chain may be verified via the block validator 192 of the host organization or any other participating network node of the blockchain pursuant to the rules and requirements set forth by the blockchain protocol certification 166 which is embedded within the genesis block 141 and then must be certified to and complied with by every subsequent block in the primary blockchain”). 

For claim 18, Padmanabhan teaches the one or more non-transitory, computer-readable storage media of claim 14, causing blockchain data from the blockchain network to be stored in a separate data store (see [0052], “entity selected from the group consisting of: a separate and distinct remote organization”). 

For claim 20, Padmanabhan teaches the one or more non-transitory, computer-readable storage media of claim 14, wherein the specified blockchain framework is a permissionless blockchain framework (see [0066] – [0067], services and access to “open, permissionless, or public, blockchain network”).


Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan, US 2019/0236559 (hereinafter Padmanabhan) and Nelluri et al., US 2020/0120158 (hereinafter Nelluri) and further in view of Zeng et al., US 2019/0268407 (hereinafter Zeng).

For claim 11, Zeng teaches wherein the responsive action replaces a peer node for an organization of the blockchain network (see Zeng, [0076], “According to an implementation, the rule component 310 can determine a quantity of nodes in the first set of nodes 302 is less than a defined quantity of nodes specified for the service management operation. Further to this implementation, the insertion component 314 can add one or more nodes to the first set of nodes 3,” [0164], “entirely new nodes can be started that replace all the nodes in the cluster (e.g., just destroy all the old nodes)”).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Padmanabhan and Nelluri with the teachings of Zeng to provide service management operations over blockchain network infrastructure (see Zeng, [0044] – [0046]).

For claim 13, Zeng teaches, wherein the modification to the blockchain system is a request to add a member to the blockchain system (see Zeng, [0076], “According to an implementation, the rule component 310 can determine a quantity of nodes in the first set of nodes 302 is less than a defined quantity of nodes specified for the service management operation. Further to this implementation, the insertion component 314 can add one or more nodes to the first set of nodes 3,” [0164], “entirely new nodes can be started that replace all the nodes in the cluster (e.g., just destroy all the old nodes)”).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Padmanabhan and Nelluri with the teachings of Zeng to provide service management operations over blockchain network infrastructure (see Zeng, [0044] – [0046]).



Response to Amendments & Arguments

Applicant’s amendments and arguments with respect to claim(s) rejected under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803. The examiner can normally be reached Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENSEN HU/Primary Examiner, Art Unit 2169